Citation Nr: 0632826	
Decision Date: 10/23/06    Archive Date: 10/31/06	

DOCKET NO.  03-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  The veteran, who had active 
service from October 1974 to September 1976, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In February 2005, the Board returned 
the case to the RO for additional development, and the case 
was subsequently returned to the Board for further appellate 
review.

In a decision dated in March 2006, the Board affirmed the 
RO's denial.  The veteran then appealed the Board's decision 
to the United States Court of Appeals for Veteran's Claims 
(Court), and in an Order dated in July 2006, the Court 
granted a Joint Motion for Remand (Joint Motion) filed by the 
parties in the case and vacated the Board's March 2006 
decision.  The case was then returned to the Board for 
further appellate review.



FINDINGS OF FACT

1.  The veteran is not shown to have sustained a back injury 
during service, and statements and testimony from the veteran 
that he did sustain such an injury during service made in 
connection with his claim for compensation benefits or to 
health care providers are not credible and have no probative 
value. 

2.  Degenerative joint disease of L4-L5 was not manifested 
during service or within one year of separation from service, 
and is not causally or etiologically related to service, 
including an injury the veteran reports occurred during 
service.



CONCLUSION OF LAW

Degenerative joint disease at L4-L5 was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on appeal 
following its return from the Court, the Board is required to 
ensure that the VA's "duty to notify" and "duty to assist" 
obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2006), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
notification obligation in this case was accomplished by way 
of a letters from the RO to the veteran dated in October 
2001, August 2003 and February 2005.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  

While it appears possible that not all private medical 
records have been obtained, in a statement from the veteran 
in response to a June 2005 letter from the RO he specifically 
indicated that the VA should have everything that can be 
obtained.  Also, while the veteran has made reference to 
obtaining records from the Judge Advocate General's (JAG) 
office in Germany pertaining to the incident he reports 
occurred while stationed there, the veteran also indicated 
that no investigation was undertaken by that office given his 
short remaining tenure.  As such, there would be no JAG 
records to be obtained.  

The veteran and his representative have not made the RO or 
the Board aware of any other additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

This case has been returned to the Board for another decision 
based on the Court's Order that granted a Joint Motion for 
Remand filed by the parties in this case.  The Joint Motion 
indicated that the case was being returned in order for the 
Board to provide an adequate discussion of its reasons or 
bases for rejecting medical opinions that were favorable to 
the veteran's claim.  In the decision, the Board had 
explained that the favorable opinions were based solely on 
the veteran's recitation of facts and lack probative value.  
However, the Joint Motion indicated that "the Court has 
stated that reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2005)."  Joint Motion at 2-3.  The Joint 
Motion also noted that the examiner who performed the October 
2005 VA examination indicated that the veteran's claims file 
had been reviewed, and therefore, it was not clear that the 
favorable opinion was based solely on the veteran's history.  
Since this was the only concern addressed by the Joint 
Motion, the Board will reissue the March 2006 decision 
without substantial change and will attempt to provide 
additional discussion of its reasons or bases for rejecting 
medical opinions that were favorable to the veteran's claim.

The veteran contends that his degenerative joint disease of 
L4-5 is related to a back injury he sustained during service.  
More specifically, the veteran relates that he sustained an 
injury to his back either when he jumped over a fence while 
returning to base in July 1976, and/or an altercation with 
military police who stopped him after jumping the fence.  The 
veteran explained that words were exchanged between him and 
the military police and that they assaulted him with clubs.  
The veteran indicated his back had bothered him since that 
incident.  While a post service work-related injury has been 
acknowledged, the veteran relates that he was informed at the 
time that he had a preexisting injury of his back.  Reference 
was made to the evidence of record as supporting these 
contentions and a favorable determination.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The claim that an injury incurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record discloses that the veteran 
clearly has a currently diagnosed disorder of his lumbar 
spine.  For example, a November 2001 statement from Evan J. 
Slatkin, D.C., reported that at the levels of L4-L5 there was 
a Grade 1 spondylolisthesis with a bulging annulus, central 
disc protrusion with degenerative changes and a disc 
herniation at the L5 - S1 level.  Also, following a VA 
examination performed in October 2005 the diagnosis was 
degenerative disc disease with radiculitis, and the examiner 
indicated that the veteran had anterolisthesis by X-ray 
examination of L4 on 5, with a bilateral pars defect with 
complete disc space narrowing at that level and 
spondylolisthesis at the L4-5 level.

There is also evidence of record of a nexus or relationship 
between a current disorder and service.  In this regard, a VA 
outpatient treatment record dated in September 2003 signed by 
an ARNP [advanced registered nurse practitioner] concluded 
that the veteran had chronic low back pain secondary to 
trauma in 1976 while in service.  There was also an opinion 
rendered following the October 2005 VA examination that "[i]t 
is at least as likely as not that the current back disorder 
is related to the patient's military service and is 
consistent with the injury he describes as having occurred 
during his service tour of duty."  At the time, the veteran 
related to the examiner that he had injured his back in a 
confrontation with military police and that he was treated 
conservatively.  The examiner also indicated that the 
veteran's claims file had been reviewed.  

Given that there is medical evidence of a current disorder 
and evidence of a nexus or relationship between the current 
disorder and service, the remaining element that must be 
addressed and satisfied for service connection to be granted 
in this case is evidence that the veteran actually sustained 
a back injury during service.  If the veteran did not sustain 
a back injury during service then the two favorable medical 
opinions that relate the veteran's current disorder to 
service would have no probative value because the underlying 
factual premise for those opinions, that the veteran 
sustained a back injury during service, did not occur.  As 
will be explained below, the Board finds and concludes that 
the veteran did not sustain a back injury during service.  
Therefore, statements and testimony from the veteran that he 
did sustain such an injury during service made in connection 
with his claim for compensation benefits or to health care 
providers are not credible and have no probative value. 

A review of the veteran's service medical records discloses 
no evidence of complaints, treatment, or a diagnosis of any 
low back disorder during service or of an injury to the back.  
At the time of a physical examination performed in September 
1976 in connection with the veteran's separation from 
service, the veteran's spine was normal on clinical 
evaluation.  There is also a handwritten notation on that 
examination report signed by the veteran that stated: "To 
the best of my knowledge I'm in good health."  As such, 
there is no evidence in the veteran's service medical records 
that the he sustained a back injury during service or that he 
had any back disorder during service.  

The veteran has pointed to a service medical record dated in 
July 1976 as supporting his contention that he sustained a 
back injury during service.  He has related that this 
referral was the day following the incident in which he 
sustained a back injury.  That record relates that the 
veteran had recently been apprehended by the military police 
for drunkenness and had received a mandatory referral.  It 
was then noted that by history there were no symptoms of 
alcoholism and that physical examination was negative.  The 
impression was that there was no evidence of alcoholism.  
However, while this record may substantiate an aspect of the 
veteran's contention, that he had contact with military 
police, the July 1976 record in no way substantiates the 
veteran's contention that he sustained a back injury during 
service.

This case can be factually distinguished from the Coburn case 
cited in the Joint Motion.  In the Coburn case, the veteran's 
service medical records were unavailable as they were 
reported to have been destroyed in a fire in 1973 at the 
National Personnel Records Center.  But in this case the 
veteran's service medical records are available and these 
records simply provide no support for the veteran's 
contention that he sustained a back injury during service 
that had bothered him since service.  This is significant 
because one of the favorable medical opinions, that rendered 
following the October 2005 VA examination, noted that 
following the confrontation with military police the veteran 
was "treated conservatively," a pertinent fact related by 
the veteran to the examiner that is not shown to have 
occurred.

The Board also finds that private medical records dated 
following service also provide support for the Board's 
conclusion that the veteran did not sustain an injury to his 
back during service.  In this regard, these records 
consistently relate the onset of the veteran back pain to an 
August 1989 work-related injury when he was pulling a dolly.  
Significantly, none of these records make any reference to 
the July 1976 back injury that the veteran reports occurred 
during service or to a history of any back symptomatology 
prior to the August 1989 injury that occurred following 
service.  For example, a March 1993 letter from Kelly W. 
Crooks, D.C., relates that the veteran "gave a history of 
chronic low back pain which began after a work-related injury 
which occurred on August 8, 1989."  

Presumably the veteran would be expected to offer a complete 
and accurate history to health care providers who were 
providing him treatment for his back given the "doctor-
patient' relationship.  At the least, the Board will not 
presume that the veteran provided an inaccurate or incomplete 
history to health care providers regarding his back 
symptomatology.  Thus, the private medical records date 
contemporaneously with the treatment the veteran received 
following the August 1989 work-related injury do not 
demonstrate that he sustained a back injury during service or 
that he had any complaints associated with his back prior to 
the August 1989 injury.

The veteran has also pointed to the fact that a "pre-
existing" back disorder was shown in private medical records 
of back treatment he received following the August 1989 
injury.  But the fact that the veteran may have had a pre-
existing back disorder when seen for treatment following the 
August 1989 injury, over ten years following separation from 
service, does not mean that such a disorder was present 
during service or that it had any relationship to service, 
and there is no medical evidence that suggests such a 
relationship.  Indeed, none of these records provides a 
history indicating that the clinical findings were in any way 
related to an incident that occurred during service.  Also 
the nature of the back disorders identified on x-ray as pre-
existing tends to demonstrate that they were not related to 
service or to an injury the veteran reports he sustained 
during service.  For example, an October 1990 letter from 
Robert S. Biscup, D.O., related that the veteran had a 
"concomitant spondolytic spondylolisthesis of L4 on L5 which 
most likely was a pre-existing condition," and the March 
1993 letter from Dr. Crooks indicated that the veteran had 
"pre-existing degenerative joint disease at L-5-S1 level."  
However, spondylolisthesis is defined as forward displacement 
of the fifth lumbar over the body of the sacrum, or of the 
fourth lumbar over the fifth, usually due to a developmental 
defect in the pars interarticularis, Smith v. Derwinski, 1 
Vet. App. 235, 236 (1991), and degenerative joint disease, or 
osteoarthritis, is defined as arthritis of middle age.  
Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992).  Therefore, 
the presence of radiographic evidence of a preexisting back 
disorder following the August 1989 back injury does not 
demonstrate that the veteran sustained a back injury during 
service or that they were in any way related to service.

Other evidence pointed to as offering support for the 
veteran's contention that he sustained a back injury during 
service includes a January 2003 statement from the veteran's 
sister.  In that statement the veteran's sister recalled the 
veteran telling her about an incident that happened while he 
was in the Army, and she described the incident in a similar 
fashion as the veteran has currently on appeal.  She stated 
that she was not sure of the date the veteran told her of the 
incident, but that it was shortly after he was discharged.  
She also concluded that the veteran had problems with his 
back since.  However, the Board finds that this statement has 
no probative value since, as explained above, there is no 
evidence that the veteran sustained any injury to his back 
during service, nor is there any evidence that the veteran 
had problems with his back between service and the August 
1989 injury.  

In analyzing the merits of the claim, the Board finds that 
service connection for degenerative joint disease of L4-5 
must be denied.  The law is clear that it is the Board's duty 
to asses the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 17 Vet. App. 429, 433 (1995); Ray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its Reasons and 
Bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

In this regard, the Board finds that the evidence that weighs 
against the veteran's claim is more probative than that which 
supports the claim.  Specifically, the two opinions of record 
that support the veteran's claim are based on a factual 
predicate related by the veteran that is not substantiated by 
the evidence of record.  It is clear that the VA nurse 
practitioner who provided the opinion in September 2003 that 
supported the veteran's claim did not have the opportunity to 
review the entire evidence of record, including the service 
medical records and private medical records associated with 
the treatment the veteran received following the August 1989 
back injury.  It is just as clear that the opinion was based 
entirely on the uncorroborated history the veteran provided.  

It is equally clear to the Board that, despite the examiner's 
indication in the October 2005 VA examination report that the 
claims file was reviewed, that the opinion rendered was based 
on the veteran's recitation of facts that are not 
substantiated by the evidence of record.  For example, the 
veteran informed the examiner that he injured his back in a 
confrontation with military police and that he was treated 
conservatively, although there was no indication from the 
service medical records that he received any treatment for 
his back during service or that he injured his back in a 
confrontation with military police.  Most telling is the fact 
that the examiner offered an opinion that it was as least as 
likely as not that the veteran's current back disorder was 
related to service because it was "consistent with the injury 
he described as having occurred during his service tour of 
duty."  However, the examiner pointed to no specific evidence 
or clinical findings to support his conclusion that the 
veteran had a back disorder that was related to service and 
the examiner provided no rationale for the lack of any back 
symptomatology either inservice or prior to the August 1989 
post service injury.  

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it unsupported by medical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 358 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions); Reonal v. Brown, 5 Vet. App. 458,460 (1993) 
(finding the Board may reject medical opinions based on facts 
provided by the veteran previously found to be inaccurate).  
Therefore, the Board finds that the opinions of the VA nurse 
practitioner and the examiner who performed the October 2005 
VA examination have no probative value since there is no 
support in the record that the veteran sustained any back 
injury during service or that he had had problems with his 
back since service.

The Board finds that the statements the veteran made rather 
contemporaneously with his August 1989 injury and the 
treatment he received following that injury have greater 
credibility and probative value than statements the veteran 
has made in connection with his current appeal.  Generally, 
the statements made earlier in time have more credibility and 
probative value than later-dated statements, and since those 
statements from the veteran were made to treating physicians 
who required an accurate history to formulate a treatment 
plan and were made without any thought of pecuniary gain, the 
Board finds that those earlier statements have more 
credibility and probative value.  Thus, the veteran's own 
statements date the onset of his back symptomatology to 1989.

Therefore, the Board finds that the absence of any indication 
of a back injury during service, or a chronic back disorder 
being manifested during service, and the fact that no back 
disorder was demonstrated for many years following the 
veteran's separation from service, indicates that the 
preponderance of the evidence is against the veteran's claim.  
The evidentiary gap in this case between active service and 
the earliest diagnosis of a back disorder essentially 
constitutes negative evidence that tends to disprove the 
veteran's claim that he had an injury in service that 
resulted in a chronic disability or persistent symptoms.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub non 
Forshey v. Principi, 284 F.3d 1345, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact.)  Therefore, the Board concludes that service 
connection for degenerative joint disease of L4-L5 is not 
established.


ORDER

Service connection for degenerative joint disease at L4-L5 is 
denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


